DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 3/24/20. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/3/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Provisional Application 62/901,216 dated 9/16/19.
The Examiner notes that the paper entitled “NEMO: Future Object Localization Using Noisy Ego Priors” from Appendix A of the Provisional Application 62/901,216 has been published with four authors in subsequent iterations, including Isht Dwivedi and Behzad Darisuh who are not currently listed as inventors of the current application (See v2 and v3 at https://arxiv.org/abs/1909.08150v1). As a reminder to the Applicant, the inventorship in the filed application data sheet should be corrected if the number of inventors should be increased to include one or more of Isht Dwivedi and/or Behzad Darisuh.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the sentence “systems and methods for future object localization are described” is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Claim 15 Lines 1-2, “The non-transitory computer readable storage medium of claim 14, further comprising” should be corrected to -- The non-transitory computer readable storage medium of claim 14, the method further comprising-- in order to stay consistent with the rest of the claim.
Claim 16 Lines 1-2, “The non-transitory computer readable storage medium of claim 13, further comprising” should be corrected to --The non-transitory computer readable storage medium of claim 13, the method further comprising-- in order to stay consistent with the rest of the claim.

Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A data receiving module identifying/further configured to identify…” in claims 1 and 3
“A motion prediction module configured to generate/sample/further configured to receive/combine/encode/decode…”  in claims 1 and 5
“An object localization module configured to generate/sample/further configured to generate/receive/encode/decode…” in claims 1, 2, and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the data receiving module, motion prediction module, and object localization module can be found in Specification Paragraph [0011] as a non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software in execution on a machine, and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another module, method, and/or system. As such, Examiner is interpreting each of these "modules" as being hardware or a combination of both software and hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “proximate” in claims 1-3, 5, 7, 9, 11, 13, 15, and 17 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner is interpreting “proximate” to mean closer to the host vehicle than a threshold distance. Appropriate corrections are required.

Claims 2, 5, 11, and 17 all recite limitations that have insufficient antecedent basis as specified below: 
Claim 2 Line 2, "the host vehicle." 
Claim 5 Line 4, “combine the proximate positions.” 
Claim 5 Line 6, “encode… or proximate motions.” 
Claim 5 Line 7, “decode proximate positions or proximate motions.” 
Claim 11 Line 4, “combining the proximate positions” 
Claim 11 Line 6, “encoding … or proximate motions.” 
Claim 11 Line 7, “decoding proximate positions or proximate motions.” 
Claim 17 Line 4, “combining the proximate positions.” 
Claim 17 Line 6, “encoding … or proximate motions.” 
Claim 17 Line 7, “decoding proximate positions or proximate motions.” 
Claims 4, 6, 8, 10, 12, 14, 16, and 18-20 are rejected for being dependent on indefinite claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6 are directed to a system for future object localization (i.e., a machine).  Claims 7-12 are directed to a computer implemented method for future object localization (i.e. a process). Claims 13-20 are directed to a non-transitory computer readable storage medium storing instructions (i.e. an article of manufacture). Therefore, claims 1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A system for future object localization, the system comprising:
one or more vehicle sensors for capturing host data; and
a processor, the processor having:
a data receiving module identifying one or more proximate vehicles within an environment based on one or more of the host data and proximate data received from the one or more proximate vehicles;
a motion prediction module configured to:
generate a first joint uncertainty distribution based on an initial joint uncertainty model and a host model distribution; and
sample host kinematic predictions based on the first joint uncertainty distribution and the host data; and
an object localization module configured to:
generate a second joint uncertainty distribution based on the initial joint uncertainty model and an object prediction model distribution; and
sample proximate kinematic predictions based on the second joint uncertainty distribution and the proximate data.
The Examiner submits that the foregoing bolder limitation(s) constitute “mental processes” and “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally and mathematically. For example “identifying…” in the context of the claim encompasses a driver recognizing if there are other vehicles on the same road as them or not. “generate… sample… generate… sample…” in the context of the claim encompasses mathematically generating models based on data and sampling outputs from said models. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
	A system for future object localization, the system comprising:
one or more vehicle sensors for capturing host data; and
a processor, the processor having:
a data receiving module identifying one or more proximate vehicles within an environment based on one or more of the host data and proximate data received from the one or more proximate vehicles;
a motion prediction module configured to:
generate a first joint uncertainty distribution based on an initial joint uncertainty model and a host model distribution; and
sample host kinematic predictions based on the first joint uncertainty distribution and the host data; and
an object localization module configured to:
generate a second joint uncertainty distribution based on the initial joint uncertainty model and an object prediction model distribution; and
sample proximate kinematic predictions based on the second joint uncertainty distribution and the proximate data.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the “capturing host data…” limitation, the Examiner submits that the limitations are insignificant extra solution activity (MPEP § 2106.05(g)). In particular capturing… consists of mere data gathering. Regarding the additional limitations of using one or more vehicle sensors, a processor, a data receiving module, a motion prediction module, and an object localization module to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The one or more vehicle sensors, processor, data receiving module, motion prediction module, and object localization module in all steps are recited at a high-level of generality (i.e., the one or more vehicle sensors as a generic sensor performing generic sensing function and the processor and modules as a  generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the identifying… step is insignificant extra-solution activity. Additionally, the additional element of using the one or more vehicle sensors, processor, data receiving module, motion prediction module, and object localization module to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic sensor or computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below). Claim 2 recites:
The system for future object localization of claim 1, 
wherein the host data includes a first series of image frames of an environment from the host vehicle; and 
wherein the object localization module is further configured to generate a second series of image frames of the environment including predicted trajectories of the one or more proximate vehicles based on the host kinematic predictions and the proximate kinematic predictions.
The Examiner submits that the foregoing bolded limitations of “wherein… generate…” constitutes a “mental process” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “wherein… generate…” in the context of the claim encompasses a driver mentally picturing predicted trajectories of surrounding vehicles. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The system for future object localization of claim 1, 
wherein the host data includes a first series of image frames of an environment from the host vehicle; and 
wherein the object localization module is further configured to generate a second series of image frames of the environment including predicted trajectories of the one or more proximate vehicles based on the host kinematic predictions and the proximate kinematic predictions.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an object localization module to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The object localization module in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the object localization module to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 3:
Dependent claim 3 specifies limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 6:
Dependent claim 6 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 7 and 13, the claim(s) recite analogous limitations to claim(s) 1 above, and are therefore rejected on the same premise.

Regarding claims 8 and 14, the claim(s) recite analogous limitations to claim(s) 2 above, and are therefore rejected on the same premise.

Regarding claims 9 and 15, the claim(s) recite analogous limitations to claim(s) 3 above, and are therefore rejected on the same premise.

Regarding claim 12:
Dependent claim 12 specifies limitations that elaborate on the abstract idea of claim 7 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claims 18, the claim(s) recite analogous limitations to claim(s) 12 above, and are therefore rejected on the same premise.

Dependent claim 19 specifies limitations that elaborate on the abstract idea of claim 18 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Dependent claim 20 specifies limitations that elaborate on the abstract idea of claim 18 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Therefore, claims 1-3, 6-9, 12-15, and 18-20 are ineligible under 35 USC §101.
The Examiner notes that claims 4-5, 10-11, and 16-17 are eligible under 35 USC §101. 

Regarding Claims 4 and 5, the claims contain limitations that integrate the above-noted 
abstract idea into a practical application, specifically “encode…” and decode…” of claim 4 and “encode…” and “decode…” of claim 5. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception.

Regarding claims 10 and 11, the claim(s) recite analogous limitations to claim(s) 4 and 5 above, and are therefore eligible based on the same premise.

Regarding claims 16 and 17, the claim(s) recite analogous limitations to claim(s) 4 and 5 above, and are therefore eligible based on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casas et al. (US 2019/0382007, hereinafter Casas; filed 5/23/19) in view of Hare (US 2019/0178654; filed 2/4/19).

Regarding claim 13, Casas discloses:
A non-transitory computer readable storage medium storing instructions that when 
executed by a computer, which includes a processor perform a method (Paragraph [0005]), the method comprising:
receiving host data from a host vehicle and proximate data from one or more proximate 
vehicles within an environment of the host vehicle, wherein the host data includes a first series of image frames of an environment from the host vehicle (Paragraphs [0025]-[0026]);
…
generating a second joint uncertainty distribution based on [sensor data] and an object 
prediction model distribution (Fig. 8 Elements 506 & 508; Paragraphs [0042], [0075], and [0102], i.e. creating an object trajectory uncertainty model);
sampling proximate kinematic predictions based on the second joint uncertainty 
distribution and the proximate data (Fig. 8 Elements 506 & 508; Paragraphs [0042], [0075], [0094]-[0095], and [0102], i.e. sampling the model); and
[outputting] predicted trajectories of the one or more proximate vehicles based on the 
host kinematic predictions and the proximate kinematic predictions (Paragraphs [0073] and [0087]).
	Casas does not disclose:
…
generating a first joint uncertainty distribution based on an initial joint uncertainty model and a host model distribution;
sampling host kinematic predictions based on the first joint uncertainty distribution and the host data;
…
displaying predicted trajectories of the one or more proximate vehicles based on the host kinematic predictions and the proximate kinematic predictions.
However in the same field of endeavor, Hare teaches methods for accurately and efficiently estimating the location of a mobile device within an environment and for mapping the environment (Paragraph [0002]) and more specifically:
…
generating a first joint uncertainty distribution based on an initial joint uncertainty model and a host model distribution (Paragraphs [0029], [0056], [0179]-[0181], and [0186], i.e. creating a SLAM algorithm uncertainty model distribution for localizing an unmanned vehicle);
sampling host kinematic predictions based on the first joint uncertainty distribution and the host data (Paragraphs [0029], [0056], [0179]-[0181], and [0186], i.e. using the SLAM algorithm uncertainty model to localize an unmanned vehicle);
…
displaying predicted trajectories of the one or more proximate vehicles based on the host kinematic predictions and the proximate kinematic predictions (Paragraphs [0027] and [0302], i.e. Hare teaches displaying data to the user. Casas above discloses calculating predicted trajectories…).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Casas to incorporate …generating a first joint uncertainty distribution based on an initial joint uncertainty model and a host model distribution; sampling host kinematic predictions based on the first joint uncertainty distribution and the host data;… displaying predicted trajectories of the one or more proximate vehicles based on the host kinematic predictions and the proximate kinematic predictions, as taught by Hare. Doing so would estimate the location of an unmanned vehicle within an environment accurately and efficiently, as recognized by Hare (Paragraphs [0002]-[0006]).

Regarding claim 14, the combination of Casas and Hare teaches the non-transitory computer readable storage medium of claim 13. Casas does not disclose: wherein the predicted trajectories are displayed with a second series of image frames of the environment.
However in the same field of endeavor, Hare further teaches: wherein the predicted trajectories are displayed with a second series of image frames of the environment (Paragraphs [0027]-[0029], and [0236], i.e. displaying objects traversing estimated coordinates).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Casas to incorporate wherein the predicted trajectories are displayed with a second series of image frames of the environment, as further taught by Hare. Doing so would allow for the use of augmented reality systems to track a vehicle’s navigation, as recognized by Hare (Paragraphs [0002]-[0006]).

Regarding claim 15, the combination of Casas and Hare teaches the non-transitory computer readable storage medium of claim 14. Casas further discloses: further comprising identifying the one or more proximate vehicles within the environment based on a convolutional neural network (CNN) (Paragraph [0032]).

Regarding claim 16, the combination of Casas and Hare teaches the non-transitory computer readable storage medium of claim 13. Casas further discloses: further comprising:
receiving … historical data (Paragraph [0097], i.e. past predictions are historical data);
encoding the …  data (Paragraph [0132], i.e. encoding data to be communicated); and
decoding the … data to generate the first joint uncertainty distribution based on a … model distribution (Paragraph [0097]).
Casas does not disclose: further comprising:
receiving the host model distribution based on historical data;
encoding the host data; and
decoding the host data to generate the first joint uncertainty distribution based on a host model distribution.
However in the same field of endeavor, Hare further teaches: further comprising:
receiving the host model distribution based on historical data (Paragraphs [0029], [0056], [0179]-[0181], and [0186], i.e. Hare teaches the host model distribution, i.e., SLAM algorithm uncertainty model distribution for localizing an unmanned vehicle. Casas above discloses the receiving… limitation);
encoding the host data (Paragraphs [0029], [0056], [0179]-[0181], and [0186], i.e. Hare teaches the host model data, i.e., SLAM algorithm uncertainty model data for localizing an unmanned vehicle. Casas above discloses the encoding… limitation); and
decoding the host data to generate the first joint uncertainty distribution based on a host model distribution (Paragraphs [0029], [0056], [0179]-[0181], and [0186], i.e. Hare teaches the host model data, i.e., SLAM algorithm uncertainty model data for localizing an unmanned vehicle. Casas above discloses the decoding… limitation).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Casas to incorporate further comprising: receiving the host model distribution based on historical data; encoding the host data; and decoding the host data to generate the first joint uncertainty distribution based on a host model distribution, as further taught by Hare. Doing so would estimate the location of an unmanned vehicle within an environment accurately and efficiently, as recognized by Hare (Paragraphs [0002]-[0006]).

Regarding claim 17, the combination of Casas and Hare teaches the non-transitory computer readable storage medium of claim 13. Casas further discloses:
wherein the processor is further configured to:
receiving the object prediction model distribution (Paragraph [0023]);
combining the proximate positions or proximate motions of the one or more proximate vehicles based on the proximate data (Paragraph [0040]);
encoding the proximate positions or proximate motions (Paragraph [0132], i.e. encoding data to be communicated, e.g. position data); and
decoding proximate positions or proximate motions to generate the second joint uncertainty distribution based on the object prediction model distribution (Paragraph [0097]).

Regarding claims 1 and 7, the claim(s) recite analogous limitations to claim(s) 13
above, and are therefore rejected on the same premise.
	Regarding claim 1, Casas further discloses:
A system for future object localization (Abstract), the system comprising:
one or more vehicle sensors for capturing host data (Paragraph [0051]); and
a processor (Paragraph [0060]), the processor having:
a data receiving module (Paragraph [0061])…;
a motion prediction module (Paragraph [0051]) configured to:
…
an object localization module (Paragraphs [0044] and [0048]) configured to:
…

Regarding claims 1 and 7, the claim(s) recite analogous limitations to claim(s) 13
above, and are therefore rejected on the same premise.

Regarding claim 2, the claim(s) recites analogous limitations to claim(s) 13 and 14
above, and is therefore rejected on the same premise.

Regarding claims 3 and 9, the claim(s) recite analogous limitations to claim(s) 15
above, and are therefore rejected on the same premise.

Regarding claims 4 and 10, the claim(s) recite analogous limitations to claim(s) 16
above, and are therefore rejected on the same premise.

Regarding claims 5 and 11, the claim(s) recite analogous limitations to claim(s) 17
above, and are therefore rejected on the same premise.

Regarding claim 6, the combination of Casas and Hare teaches the system of claim 1. Casas further discloses: wherein the second joint uncertainty is an update of the first joint uncertainty (Paragraph [0097], i.e. updating scores based on previous predictions).

Regarding claim 8, the claim(s) recites analogous limitations to claim(s) 14
above, and is therefore rejected on the same premise.

Claims 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Casas and Hare as applied to claims 7 and 13, in view of Valpola (US 2020/0150601; effective filing date of 11/9/18).

Regarding claim 18, the combination of Casas and Hare teaches the non-transitory 
computer readable storage medium of claim 13. The combination of Casas and Hare does not teach: wherein the initial joint uncertainty model is based on aleatoric modeling and epistemic modeling of the host data.
	However in the same field of endeavor, Valpola teaches a solution for controlling a target system in machine vision, pattern recognition, robotics, control systems and automation (Paragraphs [0001] and [0002]) and more specifically: wherein the initial joint uncertainty model is based on aleatoric modeling and epistemic modeling of the host data (Paragraphs [0005]-[0008], [0046], [0052], and [0090]).
Therefore it would have been obvious before the effective filing date of the invention to further modify the disclosure of Casas to incorporate wherein the initial joint uncertainty model is based on aleatoric modeling and epistemic modeling of the host data, as taught by Valpola. Doing so would improve the controlling of systems by estimating the uncertainty related to control system model outputs, so that e.g. in the control solutions the validity and reliability of the control decisions can be predicted, as recognized by Valpola (Paragraphs [0002]-[0012]).

Regarding claim 19, the combination of Casas, Hare, and Valpola teaches the non-transitory computer readable storage medium of claim 18. The combination further teaches: wherein the aleatoric modeling is based on the host data and a prediction distribution (Valpola: Paragraph [0046]).
The motivation to combine the references is the same for claims 13 and 18 above.

Regarding claim 20, the combination of Casas, Hare, and Valpola teaches the non-transitory computer readable storage medium of claim 18. The combination further teaches: wherein the epistemic modeling is based on a variance of the object prediction model distribution (Valpola: Paragraphs [0051]-[0052], i.e. generating out-of-distribution data used for epistemic uncertainty estimate).
The motivation to combine the references is the same for claims 13 and 18 above.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 18
above, and is therefore rejected on the same premise.

Conclusion
The following prior art is not relied upon for any current rejections but is still considered pertinent to the application:
Sadeghi et al. (US 2022/0101549) discloses stereo image processing, and depth extraction from images more generally (Paragraph [0001]).
Ma et al. (US 2019/0145784) discloses a method for improving the ability of an autonomous vehicle to determine its location within its surrounding environment and controlling the autonomous vehicle regarding the same (Paragraph [0002]).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663